Mr. Justice Gary on petition for rehearing. The practice of paying no attention to a -case which is pending, and applying for a rehearing after an adverse decision, is not to be encouraged. Even if we knew all the law part of the time, and part of the law all the time, yet we might not know all the law all the time, and may reasonably expect the aid of the counsel" who have made a special study of the particular case. The appellee filed no brief. His petition now cites Propst v. Meadows, 13 Ill. 157. In that case the complainant had made the utmost possible exertion to find his remedy at law, by certiorari, and in the view of the Supreme Court, had brought himself within the rule that equity will interfere “ only when courts of law can not grant adequate relief.53 The only doubt that can arise as to the correctness of that decision is as to the application of the rule to a case where ignorance of the party prevented the remedy at law—a feature not in this case. Extreme cases make bad law, and are not to be strained. In none of the other cases cited does the neglect to sue out a certiorari figure. Eehearing denied.